Citation Nr: 1042085	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  08-38 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Entitlement to service connection for right knee disorder.

2.  Entitlement to service connection for left knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and S.C.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
INTRODUCTION


The appellant served on active duty from March 1998 to July 1998 
and from June 2004 to November 2005.  He is the recipient of the 
Purple Heart and Combat Action Badge.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2008 rating decision of the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, denied service connection for a 
bilateral knee disorder and determined that new and material 
evidence had not been submitted to reopen a claim of service 
connection for right ear hearing loss.

In April 2010, the appellant testified at a personal hearing 
before the undersigned Acting Veterans Law Judge (VLJ).  A copy 
of the transcript is of record.  At the hearing, the appellant 
submitted additional evidence; he waived initial RO consideration 
of this evidence.  38 C.F.R. § 20.1304(c).

In June 2010, the Board reopened the claim of service connection 
for right ear hearing loss, and remanded for additional 
development this matter along with the claim for service 
connection for bilateral knee disorder.

In October 2010, the Board received additional argument from the 
appellant.  At this time, the appellant withdrew his claim for 
service connection for hearing loss disability.  Accordingly, 
this matter is no longer before the Board.  Also, at this time, 
the appellant submitted a duplicate copy of a private MRI report 
from Hattiesburg Clinic.  Because this evidence had been 
previously considered by the RO, referral back to the agency of 
original jurisdiction is not required.  See 38 C.F.R. § 20.1304.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant seeks service connection for bilateral knee 
disorder.  He reports that he injured his knee while running in 
service during physical training.  However, the Board may not 
address the merits of the claim at this time as further 
development is required.

Duty to Assist - Request of Private Medical Records

The appellant submitted an MRI from Hattiesburg Clinic dated July 
2004.  Private medical records associated with the July 2004 
treatment and the request for this MRI have not been requested or 
obtained.  These records are relevant to the claim for service 
connection for knee disability.  VA's duty to assist includes 
making reasonable efforts to obtain records not in Federal 
custody.  See 38 C.F.R. § 3.159(c).

Therefore, remand is required so that VA may take action to 
obtain private medical records from Hattiesburg Clinic.

Inadequate VA Examination

A review of the record reflects that the Board remanded this 
matter for a VA knee examination in June 2010.  At that time, the 
Board requested that the examiner identify all knee abnormalities 
and provide diagnoses where appropriate.

In this case, a VA examination was conducted in July 2010.  For 
the right knee, clinical findings were positive for crepitus, 
clicks and snaps, grinding, subpatellar tenderness, meniscus 
abnormality, effusion, and evidence of tear (positive McMurray's 
test).  Right knee range of motion was from 10 to 95 degrees.  
For the left knee, clinical findings were positive for a mass 
behind the knee, clicks or snaps, grinding, meniscus abnormality, 
effusion, and evidence of tear (positive McMurray's test).  Left 
knee range of motion was from 0 to 95 degrees.  The examiner 
indicated that there was evidence of additional limitation with 
repetitive motion.  X-ray revealed mild lateral joint narrowing 
with medial subluxation, and early osteoarthritic changes.  MRI 
showed no evidence of medical meniscus tear.  The diagnosis was 
bilateral degenerative joint disease.  The examiner opined that 
"it is less likely as not the right knee disability is directly 
the result of his service connected injury" based on a review of 
the claims folder and medical records.  He further opined that 
"the degeneration of the left knee is more likely than not a 
consequence of compensating for the service connected right 
knee."

The Board finds that the VA medical opinion is inadequate.  
First, the examiner references incorrectly "service connected 
injury" and "service connected right knee" when the record 
shows that the appellant is not service connected for any right 
knee injury or disability.  Thus, his opinion is not clear.  
Second, even accepting the opinion as set out, the medical 
opinion is inadequate as the rationale lacks any explanation of 
the significance or lack of significance of the information used 
in reaching the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 304 (2008).  Therefore, remand is necessary.  The 
examination should be returned to the examiner for a complete 
rationale.  The examiner should also consider any evidence added 
to the record since his examination of the appellant.

A remand by the Board confers upon an appellant the right to VA 
compliance with the instructions of the remand, and imposes on 
the Secretary a concomitant duty to ensure compliance with those 
terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Compliance by the Board or the RO is neither optional nor 
discretionary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  All of the appellant's private medicals 
records from Hattiesburg Clinic should be 
obtained and associated with the claims 
folder.

2.  The June 2010 VA examination should be 
returned to the examiner for clarification of 
his opinion and a complete rationale for that 
opinion.  The claims folder should be made 
available to the examiner.  He should review 
any evidentiary submission associated with 
the claims folder since the June 2010 VA 
examination along with his June 2010 medical 
opinion.  Thereafter, the examiner should 
indicate whether degenerative joint disease, 
as diagnosed on the June 2010 VA examination, 
is attributable to service, including any 
incident of service.  The examiner should 
state whether it is more likely than not 
(i.e., probability greater than 50 percent), 
at least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) any 
currently found knee disability had its 
origin in service or incident of service.  If 
an opinion cannot be formed without resorting 
to mere speculation, the examiner should so 
state and provide a reason for such 
conclusion.

3.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains denied, 
the appellant and representative, if any, 
should be furnished an SSOC and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

